Citation Nr: 1736544	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1979. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in July 2010 and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The July 2010 rating decision denied the Veteran's claim for service connection for sleep apnea.  During the course of his appeal of that rating decision, a May 2013 rating decision denied the Veteran's request to reopen the claims for service connection for an acquired psychiatric disorder and type II diabetes mellitus.  

In June 2014, the claim for service connection for sleep apnea was before the Board.  At that time it was determined the Veteran's sleep apnea claim was inextricably intertwined with his claim for an acquired psychiatric disorder and was thus remanded to avoid prejudicing the Veteran by adjudicating the claim prior to resolving his appeal of the May 2013 rating decision involving the claim of service connection for an acquired psychiatric disorder.  Additional development was also ordered in the remand.  

The Board notes that the Veteran has specifically claimed service connection for PTSD.  A Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a layperson, is not competent to diagnose his or her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issue as noted above

The issues of entitlement to service connection for an acquired psychiatric disorder and for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The March 2003 Board decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was not appealed. 

2.  The March 2006 Board decision that denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus was not appealed.

3.  The Veteran did not appeal the denial of his petition to reopen his claim of entitlement to service connection for type II diabetes mellitus in a September 2009 rating decision.

4.  The Veteran did not perfect an appeal to the Board after an April 2010 statement of the case was issued in response to the Veteran's notice of disagreement with the denial of his petition to reopen his claim of entitlement for service connection for an acquired psychiatric disorder, to include PTSD, in a September 2009 rating decision.

5.  The evidence received since the September 2009 rating decision regarding the Veteran's claim for service connection for type II diabetes mellitus although new, is redundant in nature, does not related to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for type II diabetes. 

6.  The evidence received since the April 2010 statement of the case regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is new and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The March 2003 Board decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. §§ 19.194, 20.1100 (2002).

2.  The March 2006 Board decision that denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. §§ 19.194 , 20.1100 (2006).

3.  The September 2009 rating decision that denied the Veteran's petition to reopen his claims for entitlement to service connection for type II diabetes mellitus and entitlement for service connection for an acquired psychiatric disorder to include PTSD is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  No new and material evidence has been added since the September 2009 rating decision that would raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been received since the September 2009 rating decision regarding the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, thus it is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in July 2011 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence).  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazeuqz-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159 (c) (2016).

Petitions to Reopen

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

The Veteran filed a petition to reopen his claims in June 2011.  An May 2013 rating decision denied the Veteran's petitions on the grounds that no new and material evidence had been submitted.  

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Type II Diabetes

The Veteran has requested that his claim for service connection for his type II diabetes mellitus be reopened. 

In March 2006, the Board denied the Veteran's first claim for service connection for his type II diabetes mellitus.  That decision considered the Veteran's statements that he was in Vietnam as part of Operation Frequent Wind.  It reviewed the Veteran's service treatment and service personnel records.  Summaries of the Veteran's unit were reviewed, as were reports requested from the National Personnel Records Center and the Department of the Navy, Personnel Management Support Branch.  The Veterans treatment records for his type II diabetes from VA facilities were also considered.  The Board concluded the Veteran had a current disability of type II diabetes.  Additionally the Board concluded the record failed to show the Veteran served in Vietnam and, therefore, he was not entitled to presumptive service connection for his type II diabetes.  The Board further concluded that the Veteran did not have type II diabetes while in service or first manifested to a compensable degree during the one-year presumptive period following the Veteran's discharge.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. §§ 19.194 , 20.1100 (2006).

In May 2009, the Veteran requested that his claim for type II diabetes mellitus be reopened.  The Veteran submitted no additional evidence.  The petition to reopen was denied in September 2009.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error.  Therefore the decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Since the September 2009 decision, medical evidence has been received into the record that documents the Veteran's diagnosis and treatment of type II diabetes mellitus.  This evidence is new as it was received after the September 2009 denial.  However, this evidence is not material.  Specifically, the new evidence does not demonstrate that the Veteran served in Vietnam, was exposed to an herbicide agent while in service, that his diabetes manifested while in service, or that it manifested to a compensable degree within one year of service.  The new evidence is duplicative of the evidence in the record in that it only proves an already established fact, the Veteran has the current disability of type II diabetes.  The new evidence also does not create a reasonable likelihood that could substantiate the Veteran's claim if reopened.  It would not trigger development that would relate to an unestablished fact and does not raise an alternative theory of service connection.  Thus, the evidence is cumulative in nature.  Even under the "low" standard promulgated in Shade, new and material evidence has not been submitted sufficient to reopen the Veteran's claim for service connection for diabetes mellitus. 

As new and material evidence has not been received, reopening of the previously denied claim of type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Acquired Psychiatric Disorder to Include PTSD

The Veteran has requested that his claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD be reopened.  

In March 2003, the Board denied the Veteran's original claim for entitlement for service connection for an acquired psychiatric disorder to include PTSD.  At that time, the Board considered the Veteran's service treatment records, personnel records, treatment records from VA facilities, the Veteran's lay testimony regarding his experiences in service, records from the Veteran's unit, a report from the Department of the Navy's Personnel Support Branch, and VA examination results.  The Board concluded that the Veteran had a valid diagnosis of PTSD but that the evidence did not establish a causal nexus.  In particular the Veteran's statements regarding his stressor could not be verified as there was no indication in the record that he served in Vietnam, the site of his reported stressor.  Thus the Veteran's claim was denied.  The decision was not appealed and became final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. §§ 19.194 , 20.1100 (2002).

In September 2009, the AOJ denied the Veteran's petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran filed a notice of disagreement and a statement of the case was issue in April 2010.  The claim was denied because the Veteran did not present new and material evidence.  The Veteran did not perfect an appeal to the Board within 60 days.  He also did not assert there was clear and unmistakable error.  Thus the decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

Since April 2010, the Veteran has submitted new medical records which include a diagnosis of depressive disorder.  He has also submitted medical records and a medical opinion from a Dr. F. that indicates that the Veteran's acquired psychiatric disorders may be related to his service-connected hearing loss.  Additionally, a new VA examination was obtained in June 2016 that included a nexus opinion.  This evidence is new in that it was received after April 2010, and material because it raises an alternative theory of service connection which could reasonably substantiate the Veteran's claim.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.


ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for type II diabetes is  not warranted.


New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.


REMAND

Acquired Psychiatric Disorder to Include PTSD

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the Veteran was provided with a VA examination in June 2016 to determine if the Veteran's acquired psychiatric disorder, to include PTSD, was caused or aggravated by his service-connected hearing loss or tinnitus.  The opinion rendered was inadequate because it lacked a supportive rationale and did not address the issue of aggravation.  The opinion states that the Veteran's symptoms are not caused by or a result of his service-connected disabilities.  However, the only rationale given was that in the past he reported that the symptoms began in service and that there was an indication that he was exaggerating his symptoms.  This information does not provide a medical reasoning for the examiner's conclusion.  Further, it does not address whether the Veteran's service-connected disabilities aggravated his acquired psychiatric disorder.  Therefore, the opinion does not provide the information necessary to adjudicate the Veteran's claim. 

The Board also notes that the Veteran submitted an opinion from a Dr. F. regarding a causal nexus between his service-connected disabilities and his depressive disorder.  This opinion purports to link the etiology of the Veteran's acquired psychiatric disorder to his service-connected disabilities; however, the wording of the report, when taken as a whole, indicates that the service-connected disabilities worsened or aggravated the Veteran's acquired psychiatric disorder.  The opinion does so without establishing a baseline for the Veteran's acquired psychiatric disorder prior to the aggravation.  Thus, it is an inadequate opinion for the purposes of establishing service connection.  See 38 C.F.R. § 3.310 (b) (2016).  Further, the Board notes that the supportive rational is one of "may be related to", which is incongruent with the opinion of "is more likely than not caused by".  Therefore, the submission of the private opinion does not provide an adequate basis to adjudicate the Veteran's claim, thus a remand is necessary for further development.  

Sleep Apnea

The Veteran has provided evidence from a Dr. S. that indicates that his sleep apnea may be related to his acquired psychiatric disorder.  This theory of secondary service-connection hinges on whether the Veteran's acquired psychiatric disorder is service connected.  Thus the two issues are inextricably intertwined.  As resolving the issue of service connection for an acquired psychiatric disorder requires a remand, the intertwined issue of service connection for sleep apnea  must also be remanded to avoid prejudicing the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to any acquired psychiatric disorder should be obtained.  All records received should be associated with the claims file.

2.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him for an acquired psychiatric disorder.  Associate any outstanding records with the claims file.

3.  Forward the Veteran's claims file to the author of the June 2016 VA medical opinion, or an appropriate substitute for an addendum opinion to address the current nature and etiology of any diagnosed acquired psychiatric disorders, to include each of the following: major depressive disorder, generalized anxiety disorder, and PTSD.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
  
Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately June 2011.

b.  For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service. 

c.  For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's acquired psychiatric disorder is caused by his service-connected hearing loss or tinnitus.

d.  For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated (i.e., permanently worsened) by his service-connected hearing loss or tinnitus.

The examiner should address all relevant statements in the record pertaining to the etiology or aggravation of the Veteran's acquired psychiatric disorder, including the statement by Dr. F. in March 2014.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If and only if service connection can be established for the Veteran's acquired psychiatric disorder, forward the Veteran's file to an forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his sleep apnea. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to an event, disease or injury during active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is due to or caused by any service-connected disabilities.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's the sleep apnea is aggravated (chronically worsened) by any service-connected disabilities.    

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


